Citation Nr: 0918514	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 1976 to 
July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The record reflects that the Veteran requested a travel board 
hearing in March 2009.  However, the Veteran did not attend 
the travel board hearing scheduled for April 2009, due to his 
incarceration, so the request for the hearing is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

In the August 2007 VA Form 9, the Veteran made note of his 
claim for a right hip disorder secondary to his right knee 
injury.  In December 2007 the RO issued a rating decision 
with regard to the service connection claim for a right hip 
disorder secondary to the service-connected right knee.  In 
April 2008, the Veteran filed a notice of disagreement (NOD) 
in response to the December 2007 rating decision.  However, 
the Board notes that the Veteran has not filed a VA Form 9 to 
perfect the appeal of the decision in the December 2007 
rating decision, therefore, only the issues reflected on the 
title page of this decision are within the scope of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for residuals of a right 
knee injury, currently evaluated as 10 percent disabling.  In 
a June 2005 rating decision, the RO relied on an October 2004 
VA compensation and pension examination, to include the March 
2005 and June 2005 addendums, in assigning the Veteran's 10 
percent evaluation.  However, in the July 2007 letter from 
the Veteran and the August 2007 VA Form 9, the Veteran 
asserted that his condition continues to increase in severity 
and that his range of motion is decreasing.  He states that 
his condition has worsened with age.  Therefore, a new VA 
compensation and pension examination is warranted.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

The Board notes that in February 2008, the RO requested a 
compensation and pension examination be provided with regard 
to the issue of a rating increase for residuals of a right 
knee injury.  The request was cancelled in March 2008.  While 
the Board notes that the RO did make a good faith effort to 
schedule an examination for the Veteran, the Veteran is 
incarcerated and therefore was unable to attend the scheduled 
examination.  The Board notes that additional measures may 
have to be taken to provide the Veteran with an examination 
while he is incarcerated as VA may be unable to compel prison 
officials into providing the Veteran with an examination.  
See Bolton v. Brown, 8 Vet. App. 185 (1995), quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (VA must 'tailor [its] 
assistance to the peculiar circumstances of confinement . . . 
[as incarcerated Veterans] are entitled to the same care and 
consideration given to their fellow [non-incarcerated] 
Veterans).  

Therefore, on remand, the RO should attempt to schedule the 
Veteran for an examination to determine the current severity 
of his residuals of a right knee injury. While VA does not 
have the authority under 38 U.S.C.A. § 5711 (West 2002) to 
require a correctional institution to release a Veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated Veteran extends to arranging for adequate 
evaluation within the prison facility, or if unable to do so, 
having him examined by a fee-basis physician or requiring a 
VA physician to examine him.  See Bolton, 8 Vet. App. at 191.  
Therefore, the RO should schedule the examination at the 
state hospital with a correctional or fee-basis examiner, and 
document such efforts, if proper arrangements cannot be made 
to have the Veteran examined at a VA facility.  The RO should 
determine which state official has the authority to respond 
to VA requests for an examination and records and obtain a 
definitive answer from that official to document in the 
claims file.  See Mercurio v. Nicholson, 21 Vet. App. 401 
(Table), No. 05-1299, 2006 WL 3200829, at *3 (Aug. 31, 2006).

If, after the necessary attempts have been made, the RO is 
still unable to schedule the Veteran for an examination, then 
the RO should have the entire claims folder reviewed by a VA 
C&P examiner to obtain a medical opinion pertinent to the 
issue here, even in the absence of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request any treatment 
records pertaining to the Veteran from 
the Federal Correctional Detention 
Center in Sheridan, Oregon dating from 
February 2006 to the present.  If these 
records cannot be obtained, this fact 
should be documented for the claims 
folder.

2.	After all available records are 
associated with the Veteran's claims 
file, the RO should attempt to 
coordinate with the state department of 
corrections to schedule the Veteran to 
undergo an orthopedic examination by a 
VA, a correctional, or a fee-basis 
physician to determine the severity of 
his service-connected residuals of his 
right knee injury.  The RO should 
determine which state official has the 
authority to respond to its requests 
for an examination and medical records 
and obtain a definitive answer from 
that official and document that 
response in the claims file. 

3.	The examiner should determine the 
current degree of severity of the 
Veteran's service-connected residuals 
of a right knee injury.  The claims 
file, to include a copy of this remand, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include range of 
motion and findings should be reported 
in detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  Application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

4.	If, and only if, after attempting to 
obtain a VA, a fee-basis or a 
correctional examination, the RO cannot 
procure an examination, such should be 
documented in the claims file and the 
RO should then send the claims folder 
to a VA compensation and pension 
examiner to review the entire file, to 
include any updated records provided by 
the correctional facility, and provide 
an opinion regarding the current degree 
of severity of the Veteran's residuals 
of his right knee injury in accordance 
with the information requested in 
paragraph 3 above..  

5.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


